PRESIDING JUSTICE REINHARD, dissenting: I dissent from the majority’s partial disposition of this cause on the ground that the trial court imposed an improper duty on the City of Highland Park (City), an issue not raised by any party below or on appeal. The failure to raise this issue is not surprising in light of the fact that the record simply does not support it. The majority construes the trial court’s comments as imposing an absolute duty on the City “to find the buried cable” rather than to take reasonable steps to attempt to locate the cable before digging. In essence, the majority believes that the City was held to a standard of strict liability for failing to locate the cable. A careful review of the trial court’s remarks below indicate that this is simply not the case. During closing arguments, the trial court and the attorney for Illinois Bell discussed the nature of the duty owed by the City. The trial court clearly stated that “there isn’t any strict liability here.” In announcing its findings on this issue, however, the court stated that it could not see how the City failed to find the cable when it knew of other cables lying within a few inches or feet of it. The court then stated: “The city under these circumstances had a duty to take, make reasonable efforts to locate Illinois Bell’s cable, and once having done that, dig or bore or excavate in a reasonably safe manner so as [not] to damage those cables.” The court proceeded to announce its finding on other issues presented. Finally, in the statement focused on by the majority, the court then summarized its findings, including the finding relating to the duty question: “The court having found that each side had a duty owing to the other, the court also finds that each side breached that duty to some extent, the city in failing to locate the cable that it eventually struck, particularly in the circumstance where it knew or had reason to know there was something unusual, and frankly I gave weight, some considerable weight to Mr. Anderson’s argument that maybe the city’s only obligation was, once having determined the depth at which it was going to drill the particular depth to see if there was a cable there. I think the city breached its duty in not locating the cable that was at that depth.” (Emphasis added.) Thus, the court concluded that if the City had made reasonable efforts to locate any cables at the depth of its planned excavation it would have discovered the cable. The court did not hold the City absolutely liable for locating the cable regardless of its location and depth. If the majority believes that the City should not be held liable for its acts under the facts of this case, then it should address the question of whether the trial court’s finding of negligence was against the manifest weight of the evidence. While I would not hold that the trial court’s finding is against the manifest weight, the majority could have taken the contrary position on this point without unfairly slighting the trial court’s careful consideration of the issue. Unfortunately, the majority has eschewed this direct approach in favor of one which is based upon comments taken out of context. While I agree that the other issues raised in the appeal and in the cross-appeal are without merit, I dissent from the majority’s opinion. I would affirm the judgment of the circuit court in its entirety.